                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


    Sleep Number Corporation,                      Case No. 20-cv-01507 (NEB/ECW)

                             Plaintiff,

    v.                                                            ORDER

    Steven Jay Young; Carl Hewitt; UDP
    Labs, Inc., a Delaware corporation,

                             Defendants.


         This matter is before the Court upon the parties’ Joint Motion Regarding

Continued Sealing (Dkt. 187) pursuant to Local Rule 5.6(d) concerning documents filed

under seal (Dkts. 166, 167, 167-1, and 176.) The parties agree that Docket Entries 167,

167-1, and 176 should remain sealed. A disagreement remains between the parties with

respect to the continued sealing of Docket Entry 166.

         With respect to Docket Entries 167, 167-1, and 176, the parties agree that these

entries contain trade secret information that is commercially and competitively sensitive

business information. Based on these representations and the Court’s review of the

documents, the Court concludes that the need to maintain the information in Docket

Entries 167, 167-1, and 176 1 under seal outweighs the public’s right of access, especially

in light of the procedural posture of the case. See Fed. R. Civ. P. 5.2; D. Minn. LR 5.6(d)

advisory committee’s note; IDT Corp. v. eBay, 709 F.3d 1220, 1224 (8th Cir. 2013).


1
       The Court notes that redacted versions of Docket Entries 167 and 176 were
publicly filed with the Court. (Dkts. 168, 179.)
       However, given that these documents were filed in conjunction with a motion to

amend the Amended Complaint, the Court emphasizes that this decision is not

determinative as to whether this information will remain sealed in the future to the extent

that it is filed and considered by the Court with respect to a future dispositive motion.

See In re Baycol Prod. Litig., No. 08-CV-5758 (MJD/ECW), 2021 WL 1893897, at *4

(D. Minn. May 11, 2021).

       With respect to Docket Entry 166, Plaintiff takes the position that “this document

does not qualify as confidential under Rule 26(c).” (Dkt. 187 at 2.) Defendants assert

that “the email contains confidential conversations between business associates, and

discusses UDP’s confidential business plans.” (Id. at 2-3.) While the email is general

with respect to possible future options as to UDP’s products, it nevertheless contains

information regarding its business plans. At this stage of the litigation, the public’s need

to know UDP’s business plans does not outweigh Defendants’ interest in keeping this

information confidential. Therefore, the Court grants the motion for continued sealing

with respect to Docket Entry 166.

       Based upon on the motion and the documents filed under seal, as well as all the

files, records, and proceedings herein,

       IT IS HEREBY ORDERED that the parties’ Joint Motion Regarding Continuing

Sealing (Dkt. 187) is GRANTED.

       Docket Entries 166, 167, 167-1, and 176 will remain SEALED.

DATED: May 28, 2021                               s/Elizabeth Cowan Wright
                                                  ELIZABETH COWAN WRIGHT
                                                  United States Magistrate Judge
